DETAILED ACTION
This is the first office action regarding application 16/793,562 filed February 18, 2020. This is a Non-Final Office Action on the merits, Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Items 100 and 902A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 6, 8, 10, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20180272998) in view of Reigl (AT-507872) further in view of Lee (KR-101449931).

Regarding claim 1, Schmidt teaches a sensor positioning platform on an autonomous vehicle, the senor positioning platform comprising (Figure 1 and Figure 2 both show a sensor platform attached to an autonomous vehicle)
an actuator system configured to move and reposition a sensor carrier structure comprising a plurality of sensors (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225, to move, e.g., rotate, the excitation source 230 relative to the base 220. In an example, the motor 225 may rotate the excitation source 230 about an axis Al perpendicular to the base 220 top 221, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130. In one example, the excitation source 230, the cover 210, and the window 215 may rotate about the axis Al. Alternatively, a non-rotating LIDAR sensor 130 lacks a rotation means, i.e., the cover 210, the window 215, and the excitation source 230 may be fixed relative to the base 220. Additionally or alternatively, the sensor 130 may be a radar, a camera, an infrared sensor, etc.", here the system is teaching a rotation means that is configured to rotate the sensor in relation to the base this is interpreted as an “For example, the sensors 130 may include one or more camera, radar, infrared, and/or LIDAR sensors 130 disposed in the vehicle 100”¸ the system may include a plurality of sensors)
the actuator system comprising a motor (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225”)
a motor controller (Paragraph [0035], "The vehicle 100 actuators 120 are implemented via circuits, chips, or other electronic and/or mechanical components that can actuate various vehicle subsystems in accordance with appropriate control signals, as is known.", here the system using circuits and chips to control vehicle subsystems which is interpreted as including the motor of the sensor system)
configured to receive one or more instructions for controlling the motor to reposition the sensor carrier structure from a current position to a different position and based on the one or more instructions, send, to the motor, one or more control signals configured to control the motor to reposition the sensor carrier structure to the different position (Paragraph [0035], "The vehicle 100 actuators 120 are implemented via circuits, chips, or other electronic and/or mechanical components that can actuate various vehicle subsystems in accordance with appropriate control signals, as is known.") (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225, to move, e.g., rotate, the excitation source 230 relative to the base 220. In an example, the motor 225 may rotate the excitation source 230 about an axis Al perpendicular to the base 220 top 221, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130", here the system is configured to use a motor controller to move/rotate/reposition the sensor carrier).

Reigl teaches a movable sensor platform for emitting and receiving laser radiation including 
a belt mechanically engaged with one or more pulleys such that operation of the motor results in the belt driving a first rotational movement of at least one of the one or more pulleys (Fig. 3 shows a belt engaging with one or more pulleys) (Paragraph [0033], “In analogy to the device according to FIG. 1, two tubes 4 and 7 connected to one another are provided which, according to this embodiment, are driven by a motor 50 via a belt drive and rotate about their axis 22”)
wherein the first rotational movement of the at least one of the one or more pulleys causes a second rotational movement of the sensor carrier structure (Paragraph [0031], "While the tube 26 is fixed to the device, the tube 7, which is fixed in the tube 4 and is thus driven by the motor 5 and 6, rotates around the axis 22 at a high, constant angular speed.", here the rotation of the tubes is driven by the motor via a belt in order to rotate the sensor structure)
via movement of the belt resulting in the first rotational movement (Paragraph [0031], "While the tube 26 is fixed to the device, the tube 7, which is fixed in the tube 4 and is thus driven by the motor 5 and 6, rotates around the axis 22 at a high, constant angular speed.", 
Schmidt and Reigl are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a belt mechanically engaged with one or more pulleys such that operation of the motor results in the belt driving a first rotational movement of at least one of the one or more pulleys, wherein the first rotational movement of the at least one of the one or more pulleys causes a second rotational movement of the sensor carrier structure, and movement of the belt resulting in the first rotational movement of Reigl in the system comprising a sensor carrier structure on an autonomous vehicle of Schmidt in order to allow the system to have a 360 degree field of view to allow for greater functionality (Reigl, Paragraph [0039], “Since the device has a scanning angle of 360°, a 3-dimensional panoramic distance image or a 3-D panoramic model can be generated with it.”). 
However neither Schmidt nor Reigl explicitly teach a helical service loop comprising a set of cables coiled within a central bore of the actuator system.
Lee teaches three-dimensional space scanner for lidar including multiple rotation units and a helical service loop comprising a set of cables coiled within a central bore of the actuator system (Paragraph [0046], “At this time, the second wire winding member 350 is installed to be positioned inside the second ventilation hole 312 of the vertical body 310”) (Paragraph [0032], “to prevent the wires from being twisted during the rotation operation of the horizontal operation unit 200 by the action of winding various wires in a spiral shape “, here the spiral “Therefore, after the electric wire is inserted through the second electric wire insertion hole 353 formed inside the second gear guide 352 of the second electric wire winding member 350”, here the system is teaching winding the wires in a spiral shape within the rotating portion of the actuator system). 
Schmidt and Lee are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a helical service loop comprising a set of cables coiled within a central bore of the actuator system of Lee in the system comprising a sensor carrier structure on an autonomous vehicle of Schmidt in order to prevent the wires from being twisted during the rotation of the system (Lee, (Paragraph [0032], “to prevent the wires from being twisted during the rotation operation of the horizontal operation unit 200 by the action of winding various wires in a spiral shape “). 










Regarding claim 3, the combination of Schmidt, Reigl, and Lee teach the system as described above in claim 1, however Schmidt does not explicitly teach wherein the set of cables comprises at least one of: a tube configured to transport liquid and gases to allow for cleaned of the plurality of sensors; and an electrical wiring bundle to provide power to the plurality of sensors and transmit data to and from the plurality of sensors. 
Lee teaches wherein the set of cables comprises at least one of: a tube configured to transport liquid and gases to allow for cleaned of the plurality of sensors; and an electrical wiring bundle to provide power to the plurality of sensors and transmit data to and from the “Including, where the various wires are necessary for driving the motor, it refers to wires for wiring when installing a separate camera or other electronic equipment in the scanning device 1”, here the system is describing that the wires that are wound in a spiral shape inside the rotating portion of the system are wires that are used for installing sensors in the device which is interpreted by the examiners as including providing power and transmitting data).

Regarding claim 6, the combination of Schmidt, Reigl, and Lee teach the system as described above in claim 1, however Schmidt does not explicitly teach a grip mounted onto a pulley of the one or more pulleys to removable engage the helical service loop in order to allow for rotational movement of the helical service loop in conjunction with the first rotational movement. Here the grip is defined by the specification of the instant application in Paragraph [0098] “In an example, a movable grip 510 is secured, affixed, coupled, or mounted to the timing pulley drive ring 232 to secure an end of the helical service loop 234 that provides power and data connectivity to the sensors, as well as gasses and water to a cleaning system that may be used to clean the sensors. The movable grip 510 may ensure that the connection between the helical service loop 234, the sensors, and the cleaning system is maintained during rotational movement of the timing pulley drive ring 232, as the sensors and cleaning system may also rotate in conjunction with this rotational movement of the timing pulley drive ring 232.”, the examiner is interpreted this grip mounted onto a pulley as a connection between the wiring and the rotatable portion of the system so that the wiring moves with the rotatable portion. 
“At this time, the first wire winding member 230 is wound around the outer periphery in a state in which it is fixedly coupled to the lower portion of the first reflection hole 211 of the horizontal case 210, and the first gear guide 232 and A first wire guide 231 in which a plurality of wire brackets 231a for coupling are formed, one end is fixedly coupled to the wire bracket 231a, and the other end is a first worm wheel 131 of the horizontal rotation unit 100 ) is fixedly coupled to the bottom of the horizontal rotation unit 100 in a state inserted inside, and a plurality of first wire insertion holes 233 are formed on the inner periphery in the longitudinal direction to wire the wires to the outside.”, here the system is attaching the wire to the first wire guide and wire brackets, this wire guide is coupled to the worm wheel of the system which is a rotatable portion of the system and in this case serves the same function as a pulley). 
Schmidt and Lee are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a grip mounted onto a pulley of the one or more pulleys to removable engage the helical service loop in order to allow for rotational movement of the helical service loop in conjunction with the first rotational movement of Lee in the system comprising a sensor carrier structure on an autonomous vehicle of Schmidt in order to prevent the wires from being twisted during the rotation of the system (Lee, (Paragraph [0032], “to prevent the wires from being twisted during the rotation operation of the horizontal operation unit 200 by the action of winding various wires in a spiral shape “). 

Regarding claim 8, the combination of Schmidt, Reigl, and Lee teach the system as described above in claim 1, Schmidt further teaches wherein the motor is configured to move and reposition the sensor carrier structure and the plurality of sensors on the sensor carrier structure during an operation of the autonomous vehicle (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225, to move, e.g., rotate, the excitation source 230 relative to the base 220. In an example, the motor 225 may rotate the excitation source 230 about an axis Al perpendicular to the base 220 top 221, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130. In one example, the excitation source 230, the cover 210, and the window 215 may rotate about the axis Al.", here the system is teaching a motor that is used to reposition the sensor in a 360 degree rotation). 

Regarding claim 10, the combination of Schmidt, Reigl, and Lee teaches the system as described above in claim 1, however Schmidt does not explicitly teach wherein the actuator system comprises a position sensor configured to sense the current position of the sensor carrier structure and report the current position of the sensor carrier structure to the motor controller and wherein a requested  position is calculated based on the current position sensed by the position sensor. 
Reigl teaches wherein the actuator system comprises a position sensor configured to sense the current position of the sensor carrier structure and report the current position of the "The exact angular position of the distance measuring beam is measured on the one hand by a decoder 13, 14 (see Fig. 1) and on the other hand by a decoder 57 arranged on the axis 56.", here the system is using a decoder to measure the angular position of the system, the decoder here is being interpreted as a sensor)
and wherein a requested position is calculated based on the current position sensed by the position sensor (Paragraph [0032], "The angle value associated with the respective distance value is sent from the angle decoders 13 and 14 to the evaluation circuit 36, in which the position of the object in the measuring field is determined from this data.", here the system is calculated a requested position using the position sensor/decoder).
Schmidt and Reigl are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the actuator system comprises a position sensor configured to sense the current position of the sensor carrier structure and report the current position of the sensor carrier structure to the motor controller and wherein a requested  position is calculated based on the current position sensed by the position sensor of Reigl in the system comprising a sensor carrier structure on an autonomous vehicle of Schmidt in order to improve the accuracy of the system by using the decoders do determine an exact angle in order to clearly define a point in space (Reigl, Paragraph [0039], “The exact angular position of the distance measuring beam is measured on the one hand by a decoder 13, 14 (see Fig. 1) and on the other hand by a decoder 57 arranged on the axis 56. In conjunction with the associated distance value, the measuring point in space is clearly defined.”). 

Regarding claim 11, Schmidt teaches 
an autonomous vehicle comprising a mechanical system (Figures 1 and 2 show a mechanical system and a vehicle) (Paragraph [0031], "The computer 110 may operate the vehicle 100 in an autonomous mode", the vehicle may be operated in an autonomous mode)
an internal computing system (Paragraph [0031], "The computer 110 may operate the vehicle 100 in an autonomous mode")
an actuator system in communication with the internal computing system and configured to move a sensor carrier structure comprising a plurality of (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225, to move, e.g., rotate, the excitation source 230 relative to the base 220. In an example, the motor 225 may rotate the excitation source 230 about an axis Al perpendicular to the base 220 top 221, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130. In one example, the excitation source 230, the cover 210, and the window 215 may rotate about the axis Al. Alternatively, a non-rotating LIDAR sensor 130 lacks a rotation means, i.e., the cover 210, the window 215, and the excitation source 230 may be fixed relative to the base 220. Additionally or alternatively, the sensor 130 may be a radar, a camera, an infrared sensor, etc.", here the system is teaching a rotation means that is configured to rotate the sensor in relation to the base this is interpreted as an actuator system) (Paragraph [0036], “For example, the sensors 130 may include one or more camera, radar, infrared, and/or LIDAR sensors 130 disposed in the vehicle 100”¸ the system may include a plurality of sensors)
wherein the actuator system comprises a motor (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225”)
a motor controller (Paragraph [0035], "The vehicle 100 actuators 120 are implemented via circuits, chips, or other electronic and/or mechanical components that can actuate various vehicle subsystems in accordance with appropriate control signals, as is known.", here the system using circuits and chips to control vehicle subsystems which is interpreted as including the motor of the sensor system)
configured to receive, from the internal computing system, one or more instructions for controlling the motor of the actuator system to reposition the sensor carrier structure from a current position to a different position and based on the one or more instructions, send, to the motor of the actuator system, one or more control signals configured to control the motor to reposition the sensor carrier structure to the different position (Paragraph [0035], "The vehicle 100 actuators 120 are implemented via circuits, chips, or other electronic and/or mechanical components that can actuate various vehicle subsystems in accordance with appropriate control signals, as is known.") (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225, to move, e.g., rotate, the excitation source 230 relative to the base 220. In an example, the motor 225 may rotate the excitation source 230 about an axis Al perpendicular to the base 220 top 221, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130", here the system is configured to use a motor controller to move/rotate/reposition the sensor carrier).

Reigl teaches a belt mechanically engaged with one or more pulleys such that operation of the motor results in the belt driving a first rotational movement of at least one of the one or more pulleys (Fig. 3 shows a belt engaging with one or more pulleys) (Paragraph [0033], “In analogy to the device according to FIG. 1, two tubes 4 and 7 connected to one another are provided which, according to this embodiment, are driven by a motor 50 via a belt drive and rotate about their axis 22”)
wherein the first rotational movement of the at least one of the one or more pulleys causes a second rotational movement of the sensor carrier structure (Paragraph [0031], "While the tube 26 is fixed to the device, the tube 7, which is fixed in the tube 4 and is thus driven by the motor 5 and 6, rotates around the axis 22 at a high, constant angular speed.", here the rotation of the tubes is driven by the motor via a belt in order to rotate the sensor structure).
Schmidt and Reigl are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a belt mechanically engaged with one or more pulleys such that operation of the motor results in the belt driving a first rotational movement of at least one of the one or more pulleys wherein the first rotational movement of the at least one “Since the device has a scanning angle of 360°, a 3-dimensional panoramic distance image or a 3-D panoramic model can be generated with it.”).
However neither Schmidt nor Reigl explicitly teach a bundle of cables coiled within a central bore of the actuator system.
Lee teaches a bundle of cables coiled within a central bore of the actuator system (Paragraph [0046], “At this time, the second wire winding member 350 is installed to be positioned inside the second ventilation hole 312 of the vertical body 310”) (Paragraph [0032], “to prevent the wires from being twisted during the rotation operation of the horizontal operation unit 200 by the action of winding various wires in a spiral shape “, here the spiral shape is being interpreted as helical) (Paragraph [0049], “Therefore, after the electric wire is inserted through the second electric wire insertion hole 353 formed inside the second gear guide 352 of the second electric wire winding member 350”, here the system is teaching winding the wires in a spiral shape within the rotating portion of the actuator system). 
Schmidt and Lee are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a bundle of cables coiled within a central bore of the actuator system of Lee in the system comprising a sensor carrier structure on an autonomous vehicle of Schmidt in order to prevent the wires from being twisted during the rotation of the “to prevent the wires from being twisted during the rotation operation of the horizontal operation unit 200 by the action of winding various wires in a spiral shape“).

Regarding claim 16, the combination of Schmidt, Reigl, and Lee teach the system as described above in claim 11, however Schmidt does not explicitly teach wherein the bundle of cables are positioned in a helical arrangement within the central bore of the actuator system. 
Lee further teaches wherein the bundle of cables are positioned in a helical arrangement within the central bore of the actuator system (Paragraph [0046], “At this time, the second wire winding member 350 is installed to be positioned inside the second ventilation hole 312 of the vertical body 310”) (Paragraph [0032], “to prevent the wires from being twisted during the rotation operation of the horizontal operation unit 200 by the action of winding various wires in a spiral shape “, here the spiral shape is being interpreted as helical) (Paragraph [0049], “Therefore, after the electric wire is inserted through the second electric wire insertion hole 353 formed inside the second gear guide 352 of the second electric wire winding member 350”, here the system is teaching winding the wires in a spiral shape within the rotating portion of the actuator system).

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20180272998) in view of Reigl (AT-507872) further in view of Lee (KR-101449931) and further in view of Antchak (US-20150057117). 
Regarding claim 2, the combination of Schmidt, Reigl, and Lee teach the system as described above in claim 1, however the combination does not explicitly teach wherein the actuator system further comprises a tension arm that is mechanically engaged with the belt to maintain tension on the belt during the operation of the motor. 
Antchak teaches a smart belt tensioner system to maintain tension on a belt during operation including wherein the actuator system further comprises a tension arm that is mechanically engaged with the belt to maintain tension on the belt during the operation of the motor (Figure 1A shows a tension arm that is engaged with the belt) (Paragraph [0026], "The belt tensioner 20 includes a tensioner pulley 22 which engages the belt 14, a tensioner arm 24 which holds the tensioner pulley 22", here the system is teaching a tensioner arm which is interpreted as being in operation during operation of the motor).
The combination of Schmidt, Regil, and Lee is analogous with Antchak as they are both generally related to mechanical systems with a belt driven component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a tension arm that is mechanically engaged with the belt to maintain tension on the belt during the operation of the motor of Antchak in the belt driven sensor carrier structure on an autonomous vehicle of the combination of Schmidt and Reigl in order to prevent belt slip in the system (Antchak, Abstract, “to increase the tension in a belt or other endless drive element so as to prevent belt slip prior to events that would raise the risk of it“).

Regarding claim 15, claim 15 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Claims 4-5, 9, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20180272998) in view of Reigl (AT-507872) further in view of Lee (KR-101449931) and further in view of Woloschyn (US-20140049784).

Regarding claim 4, the combination of Schmidt, Reigl, and Lee teach the system as described above in claim 1, however Schmidt does not explicitly teach wherein the motor includes a planetary gearhead to increase rotational resolution of the plurality of sensors during the operation of the motor. 
Woloschyn teaches a laser scanner for measuring and scanning an environment with a roatatable head including wherein the motor includes a planetary gearhead (Paragraph [0022], "The motor 50, with its motor shaft 50a which is coaxial to the vertical axis Z, drives a two-stage planetary gear 54."). 
Schmidt and Woloschyn are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the motor includes a planetary gearhead of Woloschyn in the system comprising a sensor carrier structure on an autonomous vehicle of Schmidt in order make the system more compact (Woloschyn, Paragraph [0005], "Through use of a planetary gear, the drive motor of the measuring head can be configured in a relatively more compact manner.").

Regarding claim 5, the combination of Schmidt, Reigl, and Lee teach the system as described above in claim 1, however Schmidt does not explicitly teach wherein the actuator system further comprises an encoder mounted on to the motor to control the first rotational movement. 
Woloschyn teaches wherein the actuator system further comprises an encoder mounted on to the motor to control the first rotational movement (Paragraph [0015], "The direction of the emission light beam 18 and of the reception light beam 20 results from the angular positions of the rotary mirror 16 and the measuring head 12, which depend on the positions of their corresponding rotary drives which, in turn, are registered by one encoder each.", here the system is using the encoders in order to register the positions of the system and is using those signals to control the rotary drives/motors). 
Schmidt and Woloschyn are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the actuator system further comprises an encoder mounted on to the motor to control the first rotational movement of Woloschyn in the system comprising a sensor carrier structure on an autonomous vehicle of Schmidt in order accurately determine the positions of the rotary drives of the system (Woloschyn, Paragraph [0015], " A reception light beam 20, which is reflected in the environment by an object O or scattered otherwise, is captured again by the rotary mirror 16, deflected and directed onto a light receiver 21. The direction of the emission light beam 18 and of the reception light beam 20 results from the angular positions of the rotary mirror 16 and the measuring head 12, which depend on the positions of their corresponding rotary drives which, in turn, are registered by one encoder each. ").

Regarding claim 9, the combination of Schmidt, Reigl, and Lee teach the system as described above in claim 1, however Schmidt does not explicitly teach wherein the sensor carrier structure comprises an encoder to control the second rotational movement. 
Woloschyn teaches wherein the sensor carrier structure comprises an encoder to control the second rotational movement (Paragraph [0015], "The direction of the emission light beam 18 and of the reception light beam 20 results from the angular positions of the rotary mirror 16 and the measuring head 12, which depend on the positions of their corresponding rotary drives which, in turn, are registered by one encoder each.", here the system is using the encoders in order to register the positions of the system and is using those signals to control the rotary drives/motors). 

Regarding claim 13, claim 13 is similar in scope to claim 5 and therefore is rejected under similar rationale. 

Regarding claim 14, claim 14 is similar in scope to claim 9 and therefore is rejected under similar rationale.

Regarding claim 17, claim 17 is similar in scope to claim 4 and therefore is rejected under similar rationale.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20180272998) in view of Reigl (AT-507872) further in view of Woloschyn (US-20140049784).

Regarding claim 18, Schmidt teaches 
receiving, by a motor controller, one or more instructions for controlling the motor of the actuator system to reposition a sensor carrier strucutre on the sensor positioning platform from the current position to a different position (Paragraph [0035], "The vehicle 100 actuators 120 are implemented via circuits, chips, or other electronic and/or mechanical components that can actuate various vehicle subsystems in accordance with appropriate control signals, as is known.", here the system using circuits and chips to control vehicle subsystems which is interpreted as including the motor of the sensor system) (Paragraph [0035], "The vehicle 100 actuators 120 are implemented via circuits, chips, or other electronic and/or mechanical components that can actuate various vehicle subsystems in accordance with appropriate control signals, as is known.") (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225, to move, e.g., rotate, the excitation source 230 relative to the base 220. In an example, the motor 225 may rotate the excitation source 230 about an axis Al perpendicular to the base 220 top 221, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130", here the system is configured to use a motor controller to move/rotate/reposition the sensor carrier)
the sensor carrier structure comprising a plurality of sensors (Paragraph [0036], “For example, the sensors 130 may include one or more camera, radar, infrared, and/or LIDAR sensors 130 disposed in the vehicle 100”¸ the system may include a plurality of sensors)
based on the one or more instructions, sending, to the motor of the actuator system, one or more control signals configured to control the motor to reposition the sensor carrier structure to the different position wherein the first rotational movement causes a second rotational movement of the sensor carrier structure to the different position (Paragraph [0035], "The vehicle 100 actuators 120 are implemented via circuits, chips, or other electronic and/or mechanical components that can actuate various vehicle subsystems in accordance with appropriate control signals, as is known.") (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225, to move, e.g., rotate, the excitation source 230 relative to the base 220. In an example, the motor 225 may rotate the excitation source 230 about an axis Al perpendicular to the base 220 top 221, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130", here the system is configured to use a motor controller to move/rotate/reposition the sensor carrier). 
However Schmidt does not explicitly teach determining, based on one or more measurements from a position sensor on an actuator system of a sensor positioning platform coupled to an autonomous vehicle, a current position of a motor associated with the actuator system and reposition a sensor carrier strucutre on the sensor positioning platform from the current position to a different position calculated based on the one or more measurements. 
"The direction of the emission light beam 18 and of the reception light beam 20 results from the angular positions of the rotary mirror 16 and the measuring head 12, which depend on the positions of their corresponding rotary drives which, in turn, are registered by one encoder each.", here the system is using encoders in order to measure a position of the system in order to determine a current position)
and reposition a sensor carrier structure on the sensor positioning platform from the current position to a different position calculated based on the one or more measurements (Paragraph [0015], "The direction of the emission light beam 18 and of the reception light beam 20 results from the angular positions of the rotary mirror 16 and the measuring head 12, which depend on the positions of their corresponding rotary drives which, in turn, are registered by one encoder each.", here the system is using encoders in order to measure a position of the system and using determining the position of the system in order to control the rotary drives). 
Schmidt and Woloschyn are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the actuator system further comprises an encoder mounted on to the motor to control the first rotational movement of Woloschyn in the system comprising a sensor carrier structure on an autonomous vehicle of Schmidt in order accurately determine the positions of the rotary drives of the system (Woloschyn, Paragraph  " A reception light beam 20, which is reflected in the environment by an object O or scattered otherwise, is captured again by the rotary mirror 16, deflected and directed onto a light receiver 21. The direction of the emission light beam 18 and of the reception light beam 20 results from the angular positions of the rotary mirror 16 and the measuring head 12, which depend on the positions of their corresponding rotary drives which, in turn, are registered by one encoder each. ").
However Schmidt does not explicitly teach and in response to the one or more control signals, moving, by the motor, a belt mechanically engaged with one or more pulleys to drive a first rotational movement of at least one of the one or more pulleys. 
Reigl teaches and in response to the one or more control signals, moving, by the motor, a belt mechanically engaged with one or more pulleys to drive a first rotational movement of at least one of the one or more pulleys (Fig. 3 shows a belt engaging with one or more pulleys) (Paragraph [0033], “In analogy to the device according to FIG. 1, two tubes 4 and 7 connected to one another are provided which, according to this embodiment, are driven by a motor 50 via a belt drive and rotate about their axis 22”) (Paragraph [0031], "While the tube 26 is fixed to the device, the tube 7, which is fixed in the tube 4 and is thus driven by the motor 5 and 6, rotates around the axis 22 at a high, constant angular speed.", here the rotation of the tubes is driven by the motor via a belt in order to rotate the sensor structure).
Schmidt and Reigl are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a belt mechanically engaged with one or more pulleys “Since the device has a scanning angle of 360°, a 3-dimensional panoramic distance image or a 3-D panoramic model can be generated with it.”)

Regarding claim 19, the combination of Schmidt, Woloschyn, and Reigl teach the system as discussed above in claim 18, however Schmidt does not explicitly teach the actuator system comprises an encoder mounted on to the motor and the one or more control signals are further configured to cause the encoder to modulate a velocity of the motor shaft of the motor to allow for the first rotational movement in accordance with the one or more instructions.
Woloschyn teaches the actuator system comprises an encoder mounted on to the motor (Paragraph [0015], "The direction of the emission light beam 18 and of the reception light beam 20 results from the angular positions of the rotary mirror 16 and the measuring head 12, which depend on the positions of their corresponding rotary drives which, in turn, are registered by one encoder each.", here the system is using the encoders in order to register the positions of the system and is using those signals to control the rotary drives/motors)
and the one or more control signals are further configured to cause the encoder to modulate a velocity of the motor shaft of the motor to allow for the first rotational movement in accordance with the one or more instructions (Paragraph [0015], "The direction of the emission light beam 18 and of the reception light beam 20 results from the angular positions of the rotary mirror 16 and the measuring head 12, which depend on the positions of their corresponding rotary drives which, in turn, are registered by one encoder each.", here the system is using the encoders in order to register the positions of the system and is using those signals to control the rotary drives/motors the examiner is interpreting this as changing a velocity of the motor shaft in order to change a position by causing a rotational movement). 
Schmidt and Woloschyn are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the actuator system further comprises an encoder mounted on to the motor to control the first rotational movement of Woloschyn in the system comprising a sensor carrier structure on an autonomous vehicle of Schmidt in order accurately determine the positions of the rotary drives of the system (Woloschyn, Paragraph [0015], " A reception light beam 20, which is reflected in the environment by an object O or scattered otherwise, is captured again by the rotary mirror 16, deflected and directed onto a light receiver 21. The direction of the emission light beam 18 and of the reception light beam 20 results from the angular positions of the rotary mirror 16 and the measuring head 12, which depend on the positions of their corresponding rotary drives which, in turn, are registered by one encoder each. ").

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20180272998) in view of Reigl (AT-507872) further in view of Woloschyn (US-20140049784) and further in view of Antchak (US-20150057117). 

Regarding claim 20, claim 20 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20180272998) in view of Reigl (AT-507872) further in view of Lee (KR-101449931) and further in view of Sasso (US-10830322). 

Regarding claim 7, the combination of Schmidt, Reigl, and Lee teach the system as described above in claim 1, however Schmidt does not explicitly teach wherein the motor is coupled to an electric brake that multiplies a brake torque of the actuator system resulting from the first rotational movement. 
Sasso teaches a rotary positioning apparatus can adjust the rotational position of a device to be aimed about a desired axis including wherein the motor is coupled to an electric brake that multiplies a brake torque of the actuator system resulting from the first rotational movement (Column 11, lines 16-31, “The rotary positioning apparatus 100 can also include a brake system 425 … The brake system 425 can include a first portion coupled to the device mount 110 or another mounting surface that will not rotate when the motor 407 applies a rotational torque to the first shaft 405.”, here the system includes a brake system which the examiner is interpreting as applying/multiplying a brake torque to the actuator system resulting from the rotational movement, this is being interpreted as language describing how a brake system in general is applied). 
Schmidt and Sasso are analogous art as they are both generally related to sensor platforms that are capable of rotational movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the motor is coupled to an electric brake of Sasso in the system comprising a sensor carrier structure on an autonomous vehicle of Schmidt in order to stop the rotation of the device and maintain the device position against stored rotational energy without having to apply a rotational force with the motor (Sasso, Column 11, lines 45-55, "In certain example embodiments, once the brake system 425 is applied to stop rotation or to hold the device mounting platform 105 and the aimed device 150 in place, the motor 407 will not need to continue applying a rotational force on the first shaft 405 to maintain the position of the device mounting platform 105 against the stored rotational energy in the first primary mechanical flexure 130 and the second primary mechanical flexure 135.").

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to disclose or render obvious claim 7 disclosing “wherein the bundle of cables comprise: one or more tubes configured to transport liquid and gasses to allow for cleaning of the plurality of sensors; and one or more electrical wires to provide power to the plurality of sensors and transmit data to and from the plurality of sensors.”. Regarding claim 12, the closest prior art Lee discloses a bundle of cables coiled within a central bore of the actuator system (Paragraph [0046], “At this time, the second wire winding member 350 is installed to be positioned inside the second ventilation hole 312 of the vertical body 310”) (Paragraph [0032], “to prevent the wires from being twisted during the rotation operation of the horizontal operation unit 200 by the action of winding various wires in a spiral shape “, here the spiral shape is being interpreted as helical) (Paragraph [0049], “Therefore, after the electric wire is inserted through the second electric wire insertion hole 353 formed inside the second gear guide 352 of the second electric wire winding member 350”, here the system is teaching winding the wires in a spiral shape within the rotating portion of the actuator system), however Lee fails to disclose the bundle of cables comprising anything more than wires, such as the tubes configured to transport liquids and gasses as described by the claim. 
 	Therefore, Lee nor any of the other prior art of record does not teach or suggest the combination of claim 12. The combination of the claimed limitations are novel and found to be allowable over the prior art. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662